EXHIBIT 10.40

CINEMARK HOLDINGS, INC.

AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR

COMPENSATION POLICY

Effective as of September 30, 2013

 

Introduction:    In order to advance the interests of Cinemark Holdings, Inc.
(the “Company”) and its stockholders by aligning the interests of the Company
and its stockholders with Non-Employee Directors and enhancing the ability of
the Company and its Subsidiaries to attract and retain qualified Non-Employee
Directors, the Company has adopted this Non-Employee Director Compensation
Policy (this “Policy”), by which Non-Employee Directors are compensated for
their service to the Company. Eligibility:    Only those members of the
Company’s board of directors (the “Board”) who constitute Non-Employee Directors
are eligible to receive compensation under this Policy. For purposes of this
Policy, “Non-Employee Director” means any member of the Board of Directors of
the Company (the “Board”) who (i) is not an employee of the Company or any of
its Subsidiaries; and (ii) is not an employee of any the Company’s stockholders
with contractual rights to nominate directors (a “Significant Stockholder”).
Directors who are employees of the Company, any of its Subsidiaries, or any of
its Significant Stockholders are not entitled to additional compensation on
account of such director’s service on the Board. In addition, no additional
compensation shall be paid to any member of the Board who serves as a director
of any subsidiary of the Company. Cash Compensation:   

Each Non-Employee Director shall be entitled to receive the following annual
compensation (as applicable to such Non-Employee Director) in connection with
the service of such Non-Employee Director as a member of the Board:

 

(a)    A base director retainer of $50,000;

 

(b)    An additional retainer of $20,000 if such Non-Employee Director serves as
the chairman of the Audit Committee of the Board (the “Audit Committee”);

 

(c)    An additional retainer of $10,000 if such Non-Employee Director serves as
a member of the Audit Committee, other than the chairman of the Audit Committee;



--------------------------------------------------------------------------------

  

(d)    An additional retainer of $10,000 if such Non-Employee Director serves as
the chairman of the Compensation Committee of the Board (the “Compensation
Committee”);

 

(e)    An additional retainer of $5,000 if such Non-Employee Director serves as
a member of the Compensation Committee, other than the chairman of the
Compensation Committee;

 

(f)     An additional retainer of $10,000 if such Non-Employee Director serves
as the chairman of the Nominating and Corporate Governance Committee of the
Board (the “Governance Committee”);

 

(g)    An additional retainer of $5,000 if such Non-Employee Director serves as
a member of the Governance Committee;

 

(h)    An additional retainer of $10,000 if such Non-Employee Director serves as
the chairman of the Strategic Planning Committee of the Board;

 

(i)     An additional retainer of $5,000 if such Non-Employee Director serves as
a member of the Strategic Planning Committee;

 

(j)     An additional retainer of $10,000 if such Non-Employee Director serves
as the chairman of the New Ventures Committee of the Board;

 

(k)    An additional retainer of $5,000 if such Non-Employee Director serves as
a member of the New Ventures Committee;

 

Cash Payment:    Each Non-Employee Director shall be paid the amount of cash
retainer applicable to such Non-Employee Director in four (4) equal quarterly
payments to be made on the fifth (5th) business day following the end of each
fiscal quarter of the Company during which such Non-Employee Director has
continuously served as a member of the Board (or applicable committee of the
Board), or as soon thereafter as is administratively possible. Notwithstanding
anything in this Policy to the contrary, in the event a Non-Employee Director
assumes or vacates a position on the Board or one of its committees during a
quarter, such Non-Employee Director shall be entitled to a prorated portion of
the cash compensation for such position for that quarter based on the percentage
of days in that quarter during which such Non-Employee Director served in the
position for which the cash retainer is payable under this Policy. Expense
Reimbursement:    All Non-Employee Directors shall be entitled to reimbursement
from the Company for their reasonable travel (including airfare and ground
transportation), lodging and meal expenses incident to attending meetings of the
Board or committees thereof or in connection with other Board related business.
The Company shall also reimburse directors for attendance at director continuing
education programs that are relevant to their service on the Board and which
attendance is pre-approved by the chairman of the Nominating and Corporate
Governance Committee or chairman of the Board. The Company shall make
reimbursement to a Non-Employee Director within a reasonable amount of time
following submission by the Non-Employee Director of reasonable written
substantiation for the expenses.

 

- 2 -



--------------------------------------------------------------------------------

Restricted Shares:    Promptly following the initial election of a Non-Employee
Director to the Board, or promptly following a Board member meeting the criteria
of a Non-Employee Director, such Non-Employee Director shall receive a grant of
Restricted Shares of the Company’s Common Stock valued at $100,000 (the “Initial
Award”) and thereafter, promptly following the anniversary of the date of
election to the Board a continuing Non-Employee Director shall receive a grant
of Restricted Shares of the Company’s Common Stock valued at $100,000 (the
“Annual Award”). The valuation date of the Restricted Shares will be the date of
grant of such Restricted Shares. The number of Restricted Shares to be issued
will be determined by dividing $100,000 by the Fair Market Value of a share of
Common Stock on the valuation date. The Initial Award shall vest on a date
determined by the Board and each Annual Award shall vest on the first
anniversary of the date of the grant, subject to the Non-Employee Director’s
continued service to the Company through the vesting dates. All grants of
Restricted Shares shall be made pursuant to the Company’s Amended and Restated
2006 Long Term Incentive Plan (the “Amended and Restated Plan”). Under the
Amended and Restated Plan, grants of Restricted Shares are governed by
individual Restricted Share Award Agreements between the Company and a
Participant. The descriptions of these grants set forth above are qualified in
their entirety by reference to the Amended and Restated Plan and the applicable
Restricted Share Award Agreement issued thereunder. Annual Review:    This
Policy shall be reviewed annually by the Compensation Committee and modified as
necessary to ensure its terms remain consistent with the stated interests of the
Company and its stockholders. The Compensation Committee shall have the power to
construe this Policy to determine all questions arising thereunder, and to adopt
and amend such rules and regulations for the administration of this Policy as it
may deem desirable. The Compensation Committee shall determine the members of
the Board who qualify as Non-Employee Directors and are eligible to receive
compensation under the terms of this Policy. Any decisions of the Compensation
Committee in the administration of this Policy shall be final and conclusive.
The Compensation Committee may authorize one or more of its members or any
officer of the Company to execute and deliver documents on its behalf. No member
of the Compensation Committee shall be liable for anything done or omitted to be
done by such member or by any other member of the Board or the Compensation
Committee in connection with this Policy, except for such member’s own willful
misconduct or

 

- 3 -



--------------------------------------------------------------------------------

   gross negligence (unless the Company’s Certificate of Incorporation or
Bylaws, or any indemnification agreement between the Company and such person, in
each case in accordance with applicable law, provides otherwise). The
Compensation Committee shall have the power to engage outside consultants,
auditors or other professional help to assist in the fulfillment of the duties
of the Compensation Committee under this Policy at the Company’s expense.
Capitalized Terms:    Capitalized terms used not defined in this Policy have the
meanings ascribed to them in the Amended and Restated Plan.

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, upon authorization of the Compensation Committee of the
Board, the undersigned has caused this Cinemark Holdings, Inc. Non-Employee
Director Compensation Policy, to be executed effective on the 30th day of
September, 2013.

 

CINEMARK HOLDINGS, INC. By:   /s/ Michael D. Cavalier Name:   Michael D.
Cavalier Title:   SVP-General Counsel and Secretary

Signature Page to

Cinemark Holdings, Inc. Non-Employee Director Compensation Policy